—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered December 9, 1999, convicting defendant, after a jury trial, of criminal contempt in the first degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
The court properly denied defendant’s challenge for cause to a prospective juror who initially expressed difficulty in presuming a defendant innocent in a domestic violence case involving the violation of an order of protection. The court took appropriate corrective action (see, People v Bludson, 97 NY2d 644, 645-646) by promptly instructing the jury panel on the presumption of innocence, with specific reference to the particular panelist’s concerns, and by calling this panelist’s attention to her prior comments. The juror then gave an unequivocal assurance that she could follow these instructions.
Evidence of defendant’s prior bad acts against the victim was properly admitted to demonstrate his intent to commit the charged crime, and any prejudice was alleviated by the limiting instruction (see, People v Mehmeti, 279 AD2d 420, 421, lv denied 96 NY2d 832). Concur—Nardelli, J.P., Buckley, Rosenberger, Ellerin and Rubin, JJ.